Order, Supreme Court, New York County (Rosalyn Richter, J.), entered April 13, 2004, which denied plaintiffs motion for summary judgment and granted defendant’s cross motion for summary judgment dismissing the complaint for lack of jurisdiction, unanimously affirmed, with costs.
The action was properly dismissed for failure to show that de*318fendant has any personal or business connections with New York or transacted any business in New York in any manner related to the alleged tortious conduct, which was committed in New Jersey (CPLR 301, 302). Nor does plaintiff show any nonconjectural ground to believe that further disclosure would reveal evidence supporting an exercise of jurisdiction (see Warck-Meister v Lowenstein Fine Arts, 7 AD3d 351 [2004]). Concur— Mazzarelli, J.P, Sullivan, Ellerin, Nardelli and Williams, JJ.